CLD-364                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 13-2502
                                       ___________

                    BEZALEL GROSSBERGER a/k/a BEN GROSS

                                             v.

                         PATRICK RUANE; MARION RUANE

                                     Ben Gross,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                              (D.C. Civil No. 3-11-cv-03728)
                      District Judge: Honorable Anne E. Thompson
                      ____________________________________

              Submitted for Possible Dismissal for Lack of Jurisdiction and
      Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     August 1, 2013

             Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                             (Opinion filed: August 19, 2013)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Bezalel Grossberger appeals from an order modifying the language of a prior

filing injunction barring him from any further filings in this matter absent permission of
the District Court. For the reasons that follow, we will summarily affirm the District

Court’s order.

                                               I.

       In June 2011, Grossberger commenced a pro se civil rights action against

Defendants Patrick and Marion Ruane over an unconsummated property transaction, for

which he sought relief under 42 U.S.C. §§ 1981, 1982, and 1985. The Ruanes moved to

dismiss the complaint, because Grossberger’s claims were barred by the applicable

statute of limitations, and he failed to state a claim upon which relief could be granted.

The District Court dismissed and closed the case. Grossberger v. Ruane, No. 11-3728,

2011 WL 6257178 (D.N.J. Dec. 14, 2011) (also found on as Dist. Ct. ECF No. 16). The

same day, Grossberger filed a motion to amend the complaint. The District Court denied

the motion, finding that an amended complaint would be futile. He then filed a motion

for reconsideration, which was denied as untimely filed. Days later, he moved to

reinstate the complaint, which the District Court also denied. He appealed, and this Court

affirmed. Grossberger v. Ruane, 491 F. App’x 309 (3d Cir. 2012). Upon receiving this

Court’s judgment, Grossberger filed another “motion to reopen” in the District Court.

The District Court denied his request again.

       After six separate attempts to argue the same meritless claims, the Court decided,

sua sponte, to “preclude[ him] from filing any further motions or pleadings in this matter

without the [District Judge’s] express written permission.” Dist. Ct. Ord. 3, Sept. 25,

2012, ECF No. 35. Grossberger then moved for a clarification of the injunction, and took
                                               2
the opportunity to continue rearguing his claims. Two days later, he also filed another

appeal, which we dismissed for lack of jurisdiction as untimely filed, C.A. No. 12-4381.

The District Court granted his motion and issued an opinion explaining its authority to

enjoin Grossberger’s future filings. See Dist. Ct. Op., Jan. 2, 2013, ECF Nos. 40 & 41.

         In May, in response to an inquiry from the Ruanes, the District Judge issued a

letter, explaining how the Court would receive and consider Grossberger’s future filings.

Grossberger responded to that letter, and filed another appeal. On July 1, 2013, the

District Court entered an order modifying the original filing injunction. Grossberger filed

an amended notice of appeal with this Court to include a challenge to that subsequent

order.

                                               II.

         We have jurisdiction pursuant to 28 U.S.C. § 1291, and review the District Court’s

issuance of filing injunctions for abuse of discretion. In re Packer Ave. Assocs., 884 F.2d

745, 746-47 (3d Cir. 1989).1

                                               III.

         A pre-filing injunction is an exception to the general rule of free access to the

courts and its use against a pro se plaintiff must be approached with caution. See In re

Oliver, 682 F.2d 443, 445 (3d Cir. 1982). However, a District Court may enjoin a pro se


1
 The case was originally listed for possible jurisdictional defect because it appeared that
Grossberger was appealing from a non-order. However, because he later filed an
amended notice of appeal, it is now clear that he is seeking review of the District Court’s
subsequent final order.
                                                3
litigant from future filings so long as the injunction complies with three requirements:

(1) the litigant must be continually abusing the judicial process; (2) the litigant must be

given notice of the potential injunction and an opportunity to oppose the court’s order;

and (3) the injunction must be narrowly tailored to fit the specific circumstances of the

case. Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993).

                                             IV.

       We agree that the filing injunction was warranted based on Grossberger’s filing

record in this case. Since his case was closed in December 2011, Grossberger has filed a

dozen or so motions, separate briefs, letters, and appeals, repeatedly arguing the same

issues. Based on the same facts, he has also asserted new claims of fraud and sought to

disqualify the District Judge several times. None of Grossberger’s repetitious filings

have presented a meritorious basis for reopening his case. See Fed. R. Civ. P. 60(b);

Brown v. Pa. R.R. Co., 282 F.2d 522, 527 (3d Cir. 1960) (standard for 60(b) relief on the

basis of fraud); Budget Blinds, Inc. v. White, 536 F.3d 244, 255 (3d Cir. 2008) (requiring

a showing of “extraordinary circumstances” under the catch-all of Rule 60(b)).

Grossberger has also taken several opportunities to appeal the District Court’s judgments.

Although he did not seek review of the original dismissal order, we have now twice

reviewed the denials of his motions to reopen the case, which we affirmed, C.A. No. 12-

2725, or dismissed, C.A. No. 12-4381.

       It is clear that Grossberger is unhappy with the District Court’s decision to dismiss

his case, and apparently he has made it his goal to change the Court’s mind. But in the
                                              4
process, he has “established a pattern of groundless and vexatious litigation.” Chipps v.

United States Dist. Ct. for the Middle Dist. of Pa., 882 F.2d 72, 73 (3d Cir. 1989).

Grossberger’s filings are not only numerous, they are also without any merit. In re

Oliver, 682 F.2d at 446. Moreover, he relentlessly continues to file repetitive motions

even after his case has been closed. See Dist. Ct. Ord., Dec. 14, 2011, ECF No. 16

(showing the case was closed more than a year and a half ago).

       Furthermore, Grossberger has now had ample opportunity to respond to the

injunction. Initially, the District Court failed to give Grossberger proper notice. But after

the original injunction was entered, Grossberger filed objections. Mot. Clar. 1-2, Nov.

26, 2012, ECF No. 38. Accordingly, the District Court addressed his concerns, ECF No.

40, and modified the injunctive order, ECF No. 55, which is now in place. This occasion

to respond was sufficient to comport with due process requirements. Gagliardi v.

McWilliams, 834 F.2d 81, 83 (3d Cir. 1987) (explaining that there must be “some

occasion” for the litigant to respond).

       Lastly, the injunction was limited to non-prescreened motions or other litigation

documents submitted by or on behalf of Grossberger against the Defendants named in

this action. We agree that is narrowly tailored to fit the circumstances of this case. See

Abdul-Akbar v. Watson, 901 F.2d 329, 332 (3d Cir. 1990) (allowing the district courts to

issue an injunction that requires a litigant to obtain approval before making further

filings); Chipps, 882 F.2d at 73 (limiting scope of injunction to a specific case, when the

vexatious litigant’s abuse was confined to that case).
                                             5
                                            V.

      For these reasons, we will summarily affirm the District Court’s order because no

substantial question is raised on appeal. See Local Rule 27.4; I.O.P. 10.6. The District

Court did not abuse its discretion in enjoining Grossberger from filing additional motions

or litigation documents in this matter without prescreening by the Court.




                                            6